This appeal will be dismissed. The record, as disclosed by the printed case laid before us, shows that the two defendants were charged as joint tort feasors, and that at the trial a nonsuit was ordered as to the defendant Gottfried; but there is nothing to show that any judgment was rendered as to the defendant Moge.
The rule is that writ of error (or appeal tantamount thereto) will not lie unless there has been a final disposition of the case, not only as to all the issues, but also as to all the parties. 3 C.J. 462, 464. As to issues, see Sautter v. Orderof Heptasophs, 74 N.J.L. 608, and cases cited. The cases in this state on parties, are Young v. Board of Education, 84Id. 770, and Wheat v. Public Service Gas Co., 97 Id. 584.
For dismissal — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, KALISCH, BLACK, CAMPBELL, LLOYD, CASE, BODINE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 15.